                              3:20-cv-03331-SEM-TSH # 1             Page 1 of 33            .'
                                                                                             . t :         E-FILED
                                                                         Tuesday, 15 December, 2020 04:57:35 PM
                                                                                     Clerk, U.S. District Court, ILCD
                                    PLAINTIFFS COMPLAINT IN FILNG
                          UNDER THE EQUAL AMPLOVMENT OPPORTUNITY ACT,


                                                                                       FILED
                                   42 U.S.C. Chapter 21, Subchapter VI


                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT of ILLINOIS                     DEC 1 4 2020
                                          SPRINGFIELD DIVISION
                                                                                    CLERl~ OF .,.HE COURT
                                                                                     US     1c:-.-n1-· T    -
                                                                                      . · 0--~,,-.l,     1..,QLJRT
                                                                                 CENTRAL DISTRICT OF ILUNOIS

Jodi Andrews,

         Plaintiff


v.



Michel Concrete Construction
c/o Kristine Phillips, Attorney                                    ol0-333 \
O'Hagan Meyer LLC
1 East Wacker Drive, Suite 3400
Chicago, Illinois 60601


        Defendant



                                               COMPLAINT


Jodi Marie Andrews
1007 North 5th Street
Springfield, Illinois 62702
(217)761-7682



As an employee of Michel Concrete Construction, I was harassed at work because of my sex and race,
verbally abused, and treated in violation of the Americans with Disabilities Act of 1990.


Hired by Michel Concrete Construction in 2015, I experienced sexual harassment frequently. Some of
the male employees made lewd comments and gestures. Rather than reprimand the men, I was not
allowed to work on the job sites but restricted to the shop and deliveries.


On one occasion, Mary Wilson, co-owner, asked if I had seen "Gone with the Wind" and told me it had
something to do as my job description and because I addressed her as Miss Mary, and the men as Mr.
                            3:20-cv-03331-SEM-TSH # 1               Page 2 of 33



_ . The following day, I asked her what she meant, and she began yelling that I was calling her racist.
Jeff Wilson, co-owner, told Mary that she shouldn't bring that up because they could get into trouble.

The defendant Mary Wilson of Michel Concrete Construction became verbally abusive to me following
my work-related injury in the presence of coworkers Pat Birdsell {217/801-6837), John Flurry (217/416-
2883), and Mike Yucus (217/414-4774) on numerous occasions. She threatened to fire me, take money
out of my paycheck, and demand that I perform work in violation of my work restriction after telling
Mohawk Clinic they had light duty jobs I could perform. The attached text messages will indicate that
the work assigned was not light duty. Scott Sims, dispatcher, and Juan, foreman, at the direction of
Mary assigned work to me. I was told by Ms. Wilson I could not ask the men for help. I performed the
work to the best of my abilities for fear of losing my job.

I was invited to an appreciation event in Scottville for completing a grain bin. Unsure of what to wear, I
asked Jacob Winger, foreman. His replied that Jeff and Mary would not be present and to "just make
sure that ur tits and kitty cat are covered" (see attached).

I received a letter from Counsel for Michel Concrete Company on April 17, 2019 where I was told I would
be forgiven a $950.00 advance if I dropped the EEOC complaint. If I did not, Michel would take the next
steps to enforce the funds I owed.
                                                   3:20-cv-03331-SEM-TSH # 1                                 Page 3 of 33
  EEOC Form 5 (1 1/09)


                         CHARGE OF DISCRIMINATION
                                                                                                               •(!]
                                                                                                            Charge Presented To:                Agency(ies) Charge No(s):
              This form is affected by the Privacy Act or 1974. See enclosed Privacy Act
                     Statement and other 1nrorma!ion before completing this torm.                                       FEPA
                                                                                                                        EEOC                          440-2019~02474
                                                           Illinois Department Of Human Rights                                                                               and EEOC
                                                                            State or local Agency. If any
  Name (indicate Mr.. Ms., Mrs.)                                                                                        Home Phone (Incl. Area QJde)                      Daie Of Birth
  Ms. Jodi Andrews                                                                                                         (217) 761~7682                                    1968
· Street Address                                                                    City, State and ZIP Code

  1007 North 5th Street, Springfield, IL 62702

                                                                                                                -   .
 N~m~d _is the Employer. labor Organization, Employment Agency, Apprenticeship Committee,                      ot State or Local Government Agency That I Believe
 D1scnn11nated Against Me or Others. (If more than two, list under PARTICULARS below.)
  Name                                                                                                                  No. Employees, MGmbln       Phone No. (Include Area Code)
  MICHEL CONCRETE CONSTRUCTION                                                                                              15 - iOO                      (21 ij 698-9600
 Street Address                                                                     City, Stale and ZIP Code

 3101 Great Northern Road, Springfield, IL 62711
                                                                                                                                  ac:i'\l""' "~n                   ,-,-n"
 Name                                                                                                                   No Employ~s.       '~    ------."'--. ---.,.,!_
                                                                                                                                                                      1·-~.....--~ - - • ~   COde)

                                                                                                                                           C"!: o      o 1 ,n10
 Street Address                                                                     City. State and ZIP Code


                                                                                                                                 CHICAGO DISliRICT OFFICE
 DISCRIMINATION BASED ON (Check appropriate balt(es).)                                                                         OATE(S) DISCRIMINATION TOOK PLACE


   [K)      •                                [K)                 •                  • •                                              Earliest              Latest
                                                                                                                                                                      09·30-2018
         • • •
           RACE               COLOR                  SEX                 RELIGION               NATIONAL ORIGIN

                 RETALIATION
                         OTHER (Specify)
                                            AGE      [K)      DISABILITY



 THE PARTICUIJI.RS ARE (If adclitianal paper is neecled, attach extra sheel(s)).·
                                                                                           GENETIC INFORMATION
                                                                                                                                       •        CONTINUING ACTION



   I began my employment with Respondent on or about September 15, 2015. My current position is
   Expediter. Respondent is aware of my disability. During my employment, I requested a reasonable
   accommodation which has not been provided. I have been subjected to harassment. I have also been
   subjected to different terms and conditions of employment, including, but not limited to, not being
   allowed to work on job sites. I complained to Respondent to no avail. Subsequently, I have been
   subjected to further harassment.

   I believe I have been discriminated against because of my race, Black, and my sex, female, in
   violation of Title VII of the Civil Rights Act of 1964, as amended.

   I also believe I have been discriminated against because of my disability, in violation of the
   Americans with Disabilities Act of 1990, as amended.

  I want this charge filed with both the EEOC and the State or local Agency, if any. I          NOTARY - When necessa,y for State and Local Agency Requiremenls
  will advise the agencies if I change my address or phone number and I will
  cooperate fully with them in the processing of my charge In accordance with their
                             -=--_......,__~-~---:----,-----,
i--;...pr_o_ce_d_ure_s_._ _ _ _                                                                 I swear or affirm that I have read the above charge and that it is true to
      I declare under penally of perjury that the above is true and correct.                    the best of my knowledge, information and belief.
                                                                                                SIGNATURE OF COMPLAINANT



                                                                                                SUBSCRIBED AND SWORN TO BEFORE ME THI$ OATE
                                                                                                (month. day, yeai,
                                           3:20-cv-03331-SEM-TSH # 1                         Page 4 of 33

 To:    Jodi Andrews                                                                 From:    Chicago District Office
        1007 North 5th Street                                                                 230 S. Dearborn
        Springfield, IL 62702                                                                 Suite 1866
                                                                                              Chicago, IL 60604



       D                   On behalf of person(s) aggrieved whose identity is
                           CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC CharQe No.                              EEOC Representative                                                   Telephone No.
                                              Seth Sinclair,
 440-2019-02474                               Investigator                                                          (312) 872-9730
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D        The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D        Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D        The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D        Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge

       [KJ      The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D        The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D        Other (briefly state)



                                                       - NOTICE OF SUIT RIGHTS - ·
                                                 (See the additional information attached to this form.)

Title V II, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                  On behalf of the Commission

                                                                                                                   9/14/2020
Enclosures(s)
                                                                Julianne Bowman,                                         (Date Mailed)
                                                                 District Director
cc:        MICHEL CONCRETE CONSTRUCTION
           c/o Kristine Phillips, Attorney
           O'Hagan Meyer LLC
           1 East Wacker Drive, Suite 3400
           Chicago, IL 60601
                         3:20-cv-03331-SEM-TSH # 1             Page 5 of 33




                  0 HAGAN MEYER
                                 ATTORNE YS        ADVISORS




                                                                                          Sulm1t A. Baber
                                                                                    } l 1.422.6Jfl0 OFF!Cl:
                                                                                  3 l 2 .-122 .616• DlRECT
                                                                                  312.-122.61 iO           F\,,
                                                                              ~habcr'.ii"()h!\~lllllllCYCr.cnm
                                                                            • licensed in Illinois and Indiana




Ms. Jodi Andrews
1007 N. 5th Street
Springfield, IL 62702

                                          April 17, 2019

Ms. Andrews,

        This will memorialize our offer of waiving the $950 you owe to Michel Concrete
Construction, Inc. ("Michel") in exchange for withdrawal of your EEOC Charge against Michel
and a full release of all claims (notwithstanding your worker's compensation claim). Please advise
within seven (7) days of your response, or the offer wiJl be deemed withdrawn. If we cannot resolve
your EEOC Charge, Michel will take next steps to enforce the funds you owe it.




                                           Sincerely,




                                         Sukrat A. Baber
SAB/mm
                  3:20-cv-03331-SEM-TSH # 1                Page 6 of 33




•••oo Sprint 3G          12:34 AM                          48% IICJ•

                           Pat                                   CD
             ~~"1t i f e y r ~s~.id~--;~
             L·VV0.rkme'n1~ · C,o,11·p. ·w_a~ .:
                                        1




             :~..-sij<pJ:losed:·fb ..cbve,r a·il . .
             ~ ·t he q~ys:th.a t·l:rriissed: ·
             ::·· : 1 •1,n just-gettlng tired of
                              1




             !>.M;~iry..an_
                          9 alway~ yel_ll H1ff . :,
             i: ·: and ·bitchiih g
              (                     .
                                            a   ·m·e . · · .· · · . .._:
                                                       .            .




              : And you know what ,·-,m -·:
              :_ :saying ·he ~
                             be.y,~JUng .a·~
              ·; ~- m~ Jo _fr.orJl15f1''9JJ. .- -.•

   Yeah shes good at that
   shit shes out here
   talking shit to these
   guys

                   f/   •-~yo_u.think iti';
                                        ~ight .
                        how she treats me

  Thats bull its like she
  tries to belittle



                                                             •
                        3:20-cv-03331-SEM-TSH # 1                                                                                    Page 7 of 33




•••oo Sprint   3G                             12:35 AM                                                                                47%11L)

                                                        Pat                                                                                        CD
                ~1-:•:..:~.-.-'·i ·,:-1   _--.1 ___ ---•- _ _; ,   · •- _- · : .   _-...   ,~-   ••; .. _ ~:   .-·:.~ _,.. ~ - ~ -   •.. •   -··       •,·




                ~ ;{1\e"•- .days·thai J missed                                                                                                     .
                : l':m just g,e tting tired of
                '. ;ry1ary and a!l ways yell!ing
                :.: and bitching at me -

                  :· And you know what 1'111
                     saying he be ye Iling at
                  ;_ me in front of y'c!II ·

   Yeah shes good at that
   shit shes out here
   talking shit to these
   guys

                                     Do you think it's right
                                     how she treats rne

   Thats bull its like she
   tries to belittle
   people.and i dont think
   she sees it like that


                                                                                                                                             0
                    3:20-cv-03331-SEM-TSH # 1   Page 8 of 33




•••oo Sprint   3G       12:35 AM                 47%.:=Ji

                           Pat                      CD

                       Do you think it's night
                       how she treats rn,e

   Thats bull its like she
   tries to belittle
   people.and i dont think
   she sees it like that

   No it isnt right

   Take care we re going
   back if you need
   anything i can help with
   give me a shout

                    Then she tried to tell
                    Jeff that she never yells
                    at me in front of people
                    or try to ernbarrass me




                      •                           •
                  3:20-cv-03331-SEM-TSH # 1   Page 9 of 33




•••oo Sprint 3G       12:35 AM                47%11J


<•                     Scott
              Mon, Sep 24, 7:27 AM
                                                  CD




                                       Read 9/24/ 18



                                                0
                    3:20-cv-03331-SEM-TSH # 1                                                               Page 10 of 33




•••oo Sprint   3G                  12:36 AM                                                                      47%1L)


<•                                    Scott                                                                                Q)
    K

                Mon, Sep 17, 5 :4·i AM
                     :.-.:~~.;, •. -~,:·_-.,._•;-.~:. :u--;_7--:7}:----:-_~-:... ~.;:.:~,.:.:.._;;.,""~-..,-;.·.,·_-':7i,,-~~::;~~ ..



                /.:i.ij·,,w,il_
                              l.: be·ttlere>af:9'.-"i oo.k "-~\
                 . rneds.late

    K

                Mon, Sep 17, 8:46 AM


                _:, Still doped off these · ,                         ·up
                 . meds can"t even .stand
                    up

   Ok. Hope u get to
   feeling better

                Tue, Sep 18, 4 :37 AM


                                                                   I will not be in

    K

 • .- •
                        3:20-cv-03331-SEM-TSH # 1                                                                             Page 11 of 33




•••oo Sprint 1x                12:37 AM                                                                                         46%1L)


 <•                                Scott                                                                                                     CD
                  r:w.an,te, ,'to't.e~:Yocf~.-ra.oVf'""'·~
                  .,.    •     •                                    ••      ,.,.                        •                                               1

                  ·: l''m .sick ·with th:e shakes· ·
                                   .                   -   .   .-                      .                                                .




   Ok. Hope u get to
   feeling better

                             ·· ThanR d;j n·ever"to·ok                                                                                            '='


                                steroids in my life

                   Wed, Aug 29, 6:05 AM
                                           r. •· .•·



                               (;r wi i'I 'no't: be :sorry ' .
                                   .   .
                                                                    ::;'. ;-- ,----;;~.._,..·. •




                                                                                            .
                                                                                                   ~




                                                                                                             j,,
                                                                                                       r-;-~-.c.:,7,-_   •• - "\ .,.., -_.




                                                                                                                                       .
                                                                                                                                              •




    K

                   Thu, Aug 30, b:42 AM


                                                                         I will not be in

    Ok thanks.

                        Fri, Aug 31 , 5:26 AM
                    3:20-cv-03331-SEM-TSH # 1         Page 12 of 33




•••oo Sprint   1x        12:37 AM                     45%ICJ,

                          Scott                               CD
    K

                    Thu, Aug 16, 4:00 PM
                                                  -     ~~-   .

                                            1
                                                400 out

                    Fri, Aug 17, 5:39 AM


                                                · 539 in

                    Fri, Aug 17, 6:58 /\M


                                                658 out

    What time did u get
    here? I didn't get a text




    Thx

                           I texted u it's on my


                                                         •
                   3:20-cv-03331-SEM-TSH # 1   Page 13 of 33




•••ooSprint   3G        12:38 AM               45%£)

                         Scott                     CD
   needs those steel saw
   horses. Thank

                   Wed, Aug 15, 1:09 PM




   7400 Torrington Way           )



   If Jodi not busy. Can
   she bring a sliding glass
   for egress. One was
   broken when I installed.
   and plastic covers
   please
   2 egress n 1-2x3




                                                  G
                  3:20-cv-03331-SEM-TSH # 1   Page 14 of 33




•••oo Sprint 3G       12:39 AM                45%1LJt


<•                     Scott                      CD
              Mon, Aug 13, 10:43 AM


   Need fuel taken to
   airport pis.




                                I'm at the gate

    K

   Hayes needs fuel on
   Gabriel rd pis



  •
                  3:20-cv-03331-SEM-TSH # 1   Page 15 of 33




•••oo Sprint 3G        12:40 AM               45%-=:Jt



<•                     Scott


                  Mon, Aug 6, 9:04 AM




   Ok. I have a few things
   for u to round up and
   take to Virginia.

   Dave needs fuel for hoe.

   Dave needs 15 gal or
   regular diesel fuel for
   conveyor

   Dave needs a bundle of
   8 11 ties

   Dave needs 100 safety
   caps.

   Te regular diesel fuel
   will need to be put in
                    3:20-cv-03331-SEM-TSH # 1           Page 16 of 33




•••oo Sprint   3G        12:40 AM                        45%1LJi

                          Scott                                 CD
    K

                    Fri, Jul 27, 4 :12 PM
                                            ... '   .   . -._   -   ..

                                            - 412 out -

                Mon, Jul 30, 8 :36 AM


                                                836 in

    K

                Mon, Jul 30, 12:24 PM


   I need fuel taken to
   Dave in Virginia ii pis.
   Thanks.

   And I'm being told u can
   drive on the road also
   now

   I aet that

  -~                                                            G
                  3:20-cv-03331-SEM-TSH # 1   Page 17 of 33




•••oo Sprint 3G        12:42 AM               44%a=Ja


                        Scott                     CD
                                 .· I'II be in at 9

                  Mon, Jul 9, / : 58 AM




                     I won't be in my hand
                     and fingers are too
                     swollen

                  Tue, Jul 10, 4:36 AM


                        I will not be in today

    K

                  Wed, Jul 11, 6: 17 AM
                  3:20-cv-03331-SEM-TSH # 1                         Page 18 of 33




••••• Sprint 3G        12:42 AM                                          43%1LJi


<•                      Scott
                                                       .,...,,_   ___
                                                                              CD
                                                                         --·---              ..

                                                      908in                                       I




    K

              Thu, Jun 28, 10: 51 AM


   Need u to take Juan. 3
   5gallon puns/wedges
   from trailer please in
   stone creek pis




                  Thu, Jun 28, 4:39 PM
                                          A.If.'·. :~,,.--~
                                                                        •
                                         ,. 438 out
                                         ,.~                                         ,

                                               •   _.f .......      ••   • ••;   •       '




                  Fri, Jun 29, 5:18 AM


                                  I will not be in

    K
                   3:20-cv-03331-SEM-TSH # 1   Page 19 of 33




••••oSprint   3G        12:45 AM               43%11L)


                         Scott                     CD

   Need u to take a truck
   and pick up a big
   packer I have on hold
   from united rentals on
   Dirksen pis. They close
   at 4 so need to go soon




                   I got the truck
                                               •
                   unhooked by myself I'm
                   proud of myself

                          ,~•


                   Tue, Jun 19, 4:23 PM


                                          423 out

                   Wed. Jun 20. 5.41 AM
                  3:20-cv-03331-SEM-TSH # 1   Page 20 of 33




••••o Sprint 3G        12:46 AM               43%1L)

                        Scott                     CD
    K

                  Tue, Jun 19, 9:05 AM


                                          90.5 in ·

    K

              Tue 1 Jun 19, 10:25 .A.M


                     Mr. Scott can·you
                     please come help :m e
                     thank you

   Yep

              Tue, Jun 19, 11·39 AM


                  Mr. Scott I only found
                  three containers and I'm
                  filling them up right now

   ()I< J-1~ minht n~~rl      ~




                                                 •
                    3:20-cv-03331-SEM-TSH # 1                Page 21 of 33




•••oo Sprint   3G        12:47 AM                             42%1CJ1


<•                        Scott                                        CD
    K

                    Tue, Jun 5, 3:59 PM
                                           ~   .   ..   .
                                                        '.    ~   ,.   ~   .

                                          _ 3,5 9 out ·

    K

                    Wed, Jun 6, 5:46 AM


                                                        546in

    K

                    620 out Scott I'm sick
                    as hell and I'm out of
                    here I don't feel good so
                    I won't be on today

    K

                    Thu. Jun 7. 5:38 AM



                       •                                           G
                  3:20-cv-03331-SEM-TSH # 1   Page 22 of 33




••••o Sprint 3G        12:47 AM                42% 1£:)

                        Scott                     CD
   Need u to take 2 full
   sheets of 2" insulation
   to Jacob pis.

   3 sheets not 2 my bad




   Mary would like u to
                                              •
   help unload tile wen u
   get back.

                    Does Ms Mary·real.ize I
                  .only got one hand to
                   'Work -w ith

   I don't know how she
   couldn't.



                                              •0
                  3:20-cv-03331-SEM-TSH # 1   Page 23 of 33




••••o Sprint 3G        12:47 AM                42%1L)


<•                      Scott
                  Mon, Jun 4, 7:00 AM
                                                   CD

                                        700 out ,

    K

                  Mon, Jun 4, 8 32 AM




   51 Fairview Ln              )


   When u get in Jacob
   would like (25) 2x4s
   that are 4' long or
   longer pis. Thanks .



                                              •
                     3:20-cv-03331-SEM-TSH # 1          Page 24 of 33




••••oSprint     3G        12:48 AM                       42%1L)



    ,,
                           Scott                                     CD
                 Thu, May 31, 10.29 AM
                                      ..   <>   •   ~   ~   ..   ,.,. . . .   ~   ",




                                      On my way! ·

    K

                                                        11 ,in

   K. I need the 18" bucket
   taken to Jacob ASAP.
   He asked for it around
   930




   305 1st St                     >
                   3:20-cv-03331-SEM-TSH # 1   Page 25 of 33




••••oSprint   3G         12:50 AM               41%-=:)

(8                       Ms Mary                    CD
               Thu, Sep 20, 1:04 PM


   Sorry you are still not
   feeling well. Hope you
   will be back soon. In the
   meantime, insurance
   company is asking if
   you have a written note
   from doctor showing
   that you cannot work.
   The last note I have is
   from er saying you
   should not return to
   work until 9/13. If there
   is a new note, please
   send and I will forward
   on for you.

               Fri, Sep 21, 10:40 AM




                     l i~ i
                          lo
                               ~

                     i   :f-
                     -         j



 •       ~
                      •                          •
                  3:20-cv-03331-SEM-TSH # 1                            Page 26 of 33




••••o Sprint 3G               12:50 AM                                  41%a=)


<•                    Ms Mary
                  Fri, Sep 21, 10:40 AM
                                                                           CD

                              a1
                              ., l>

                              ~R
                                            ~-B f iI ffl;
                                            RR.
                                            <
                              ~ l(
                              ... ;i
                                 ~
                                                  t'fi   "'
                                                         ~     ~"'l(

                     I.I
                     ~
                                  I..
                                  &     i   ....
                                            .. l
                                            :, ;:i


                                            ;!I
                                                ~
                                            'i:, ~
                                                         .,;
                                                                  6
                     I.
                      ~
                                  i
                                  5
                                  i                  f
                      i4...
                      ':
                                  i,.
                                  IQ

                                  ~
                      ~
                      I.:
                                  t
                      0
                                   ~
                                   ~
                                   •e




   Please try to resend, as
   the picture is cut off on
   the bottom and side.
   Thanks




                                                                          •
                   3:20-cv-03331-SEM-TSH # 1     Page 27 of 33




••••oSprint   3G         12:50 AM                 41%CJ•

 (G
               ,
                      Ms Mary
                                     ~
                                                     CD
   the picture is cut off on
   the bottom and side.
   Thanks




                           ......   ... __ ___
                                .
                                    ·-
                                    ...,,_




                     '
   Much better. Thank you.
   I will send on to
   .
   insurance company.



                                                  •
                                                   •
                   3:20-cv-03331-SEM-TSH # 1   Page 28 of 33




••••oSprint   3G        12:50 AM                 41% IL)

 (D                     Ms Mary                     CD
   IVIU~II   ut::ner.   I llctrlK   yuu .
   I will send on to
   .
   insurance company.




                 Mon, Sep 24, 7.27 AM
                                                •



                                               Delivered

   Thanks
                  3:20-cv-03331-SEM-TSH # 1   Page 29 of 33




••ooo Sprint 3G        12:54 AM               39%-=:Jt



<•                      Juan

                                              ..  ©
                 Mon, May 21, 7:26 PM


   ON TRUCK IN
   MORNING
   I need 2-1ft x 8inch
   ledge
   1 bundle whaler ties
   1bundle regular ties
   Check n top yellow
   container form oil
   16 L bars
   6-3inch wheeps-18
   inch long.
   2-4inch wheeps-18inch
   long.


    FOR SHOP
    you need to buy more
    chalk from mathys
    kelley. We are out.
    Rnv nf   ~   inf"'h ~r-r~,"'~

                                                 0
                  3:20-cv-03331-SEM-TSH # 1   Page 30 of 33




••ooo Sprint 3G        12:54 AM               39%c=l•


<•                      Juan                      CD
   16 L bars
   6-3inch wheeps-18
   inch long.
   2-4inch wheeps-18inch
   long.


   FOR SHOP
   you need to buy more
   chalk from mathys
   kelley. We are out.
   Box of 3 inch screws.
   Make sure is for Phillips
   bit

   Also in need 2-
   whee Ibarrows. Good
   ones on my truck when I
   get there.

                  Tue, May 22, 5:51 AM


                      Whatsize whaler ties

                                                 0
                    3:20-cv-03331-SEM-TSH # 1       Page 31 of 33




•••oo Sprint   3G         12:56 AM                  39%flEJi

                              Pat                       CD
                                .               .        .
                        ''~               .                  .
                       , When is- the last day

   I ve been done for 2
   weeks

                     What ?they bogus and
                     no severance pay

   No.lol no christmas
   bonus either

   Did scoop go to bat for
   ya

                    I really dislike Mary but
                    in the end I'm going to
                    win with her lying the dr
                    said I will never have full
                    functions of my hand

                    My lawyer is waiting to

                                                      0
                                    3:20-cv-03331-SEM-TSH # 1             Page 32 of 33




•••oo Sprint                   3G               1:00 AM                   37%1L)

                                                Jacob                         CD
   I   I I   I   ,._,.._,, I   J   "4   YY .... r   ,;., _,.,...,_   ._




                                    r.( '·tflank you Jacob that . •-
                                    : means a lot

                                   Wed, May 16, 3:47 PM


    U going sat for lunch in
    Scottvulle



                                            Probably need
                                            directions on where it
                                            IS ..


       Dear it's the grain bin I
       just finished u brought
       fuel and turn buckles
       there

                                        Ok I know we are now in
                                        LOL


                                                                             •
                    3:20-cv-03331-SEM-TSH # 1                                            Page 33 of 33




•••oo Sprint   3G                 1:00 AM                                                  37%-=:Jt

                                 Jacob                                                             CD
                ~~/;,::~r~=:~ [:;~~~~~T>--:'.~~·':~-~~. ~"."=-- ·-~'~•--·--. :.:.: .._~·-~. ~ ~;r(~·.r:·;;1;~
               f '1Qk:1·know we-:are nOv\r·in .l~,
               l> LOL _·· .   .    .         '.


   U even asked me what
   to wear




    No Jeff no mary just
                                                                                        •
    make sure ur tits and
    kitty cat are covered

                     lol 1'11 dress comfortable

    It's not work so shorts
    are ok




                    Tue, May 29, 2:17 PM
                                                                                       -
